Citation Nr: 0826000	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  04-28 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for  disability of the 
knees and lumbar spine, claimed as osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk
INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1965.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2002 rating decision in which the RO, inter 
alia, denied the veteran's claim for service connection for 
osteoarthritis of the knees and lumbar spine.  In December 
2003, the veteran filed a notice of disagreement (NOD).  A 
statement of the case (SOC) was issued in June 2004 and the 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to the Board of Veterans' Appeals) in July 2004.

The Board notes that the veteran was previously represented 
by the American Legion (as reflected in an August 2001 VA 
Form 21-22, Appointment of Service Organization as Claimant's 
Representative).  In September 2004, the veteran submitted a 
new VA Form 21-22,  naming Disabled American Veterans (DAV) 
as his representative.  The Board recognizes the change in 
representation.

In a September 2004 VA Form 9,   the veteran requested a 
local hearing with the Board (Travel Board hearing), and, in 
an  October 2004 statement, the veteran's representative 
requested  a  hearing with the decision review officer (DRO).  
In a June 2006 letter the veteran's representative clarified 
that the veteran wanted only a DRO process and hearing in 
regard to his appeal.

In August 2007 the veteran testified during a DRO hearing at 
the RO.  A transcript of that hearing is of record.

As a final preliminary matter, the Board notes that, in 
September 2004 VA Form 9, the veteran raised the issue of 
entitlement to service connection for knee and lumbar spine 
disabilities secondary to his service-connected hand 
condition. Since the RO has not adjudicated a claim for 
secondary service connection for knee and lumbar spine 
disabilities, it is not properly before the Board; hence, it 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  No disability of the knees and lumbar spine was shown in  
service, and there is no competent evidence or opinion even 
suggesting a medical relationship  between active service and 
the osteoarthritis of the knees and lumbar spine diagnosed 
many years post service (to include medical evidence that 
osteoarthritis of the knees and lumbar spine was manifested 
to a compensable degree within the first post-service year). 


CONCLUSION OF LAW

The criteria for service connection for  disability of the 
knees and lumbar spine, claimed as osteoarthritis, are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 51077, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b) (1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-complaint notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case the RO).  
Id.; Pelegrini, 18 Vet. App. At 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a July 2002 pre-rating letter and a February 
2005 post-rating letter provided notice to the appellant 
regarding what information and evidence was needed to 
substantiate the claim for service-connection, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The February 2005 VCAA letter specifically 
informed the veteran to submit any evidence in his possession 
pertinent to the claim on appeal (consistent with Pellegrino 
and the version of 38 C.F.R. § 3.139 then in effect).  The 
December 2002 RO decision reflects the initial adjudication 
of the claim after issuance of the July 2002 letter.  After 
issuance of the February 2005 letter, and opportunity for the 
veteran to respond, the November 2007 supplemental SOC (SSOC) 
and April 2008 SSOC reflect readjudication of the claim.  
Hence, the veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in an SOC or SSOC, is sufficient to cure a timing 
defect).  

The Board notes that the appellant has not been provided 
specific notice regarding VA's assignment of disability 
ratings and effective dates.  However, the absence of such 
notice is not shown to prejudice the veteran.  Because the 
Board herein denies the claim for service connection, no 
disability rating or effective date is being, or will be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the appellant under the notice requirements of 
Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
medical records, November 2002 and September 2007 VA 
examinations, and VA and private treatment records.  Also of 
record and considered in connection with the appeal are the 
hearing transcript, and various written statements provided 
by the veteran and his representative, on his behalf.  
Moreover, there is no indication that further RO action to 
satisfy the duty to assist in connection with this claim is 
needed.  

The Board notes during November 2003 private treatment, the 
veteran reported that he had been receiving Social Security 
disability for "mental depression", and a September 2007 VA  
examiner noted that the veteran's disability was for 
psychological problems, not because of his back or his knees.  
No Social Security Administration (SSA) decision or records 
are of  however, the veteran was not awarded SSA benefits for 
disability of the knees and lumbar spine, but rather, as he 
stated, mental depression.  As such, and because there has 
been no argument that the SSA records are pertinent to the 
claim being adjudicate, nothing requires that additional 
adjudication resources be expended to obtain these records.  
See 38 U.S.C.A. § 5103A(b),(c); Baker v. West, Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gibber v. Derwinski, 2 Vet. App. 470, 472 (1992).

The Board also notes that, in connection with  June 2007 
private treatment, the veteran reported that there are more 
recent outstanding VA treatment from the Salisbury VA Medical 
Center (VAMC).  However, as discussed below, the service 
connection claim is being denied because there is no medical 
evidence of a nexus between the knees and lumbar spine and 
military service, and there is no indication or argument that 
any outstanding VA records or other records reflect a medical 
nexus opinion.   Indeed, when asked during the RO hearing if 
his service medical records had been reviewed to identify a 
nexus between his current disability and service, the veteran 
responded "no."  to which the veteran answered, no.  Under 
these circumstances, a remand to obtain any such outstanding 
VA treatment records that would, at most, only confirm 
continuing treatment   would impose unnecessary additional 
burdens on adjudication resources, with no benefit flowing to 
the veteran, and is, thus, unnecessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 56 (1991).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534 549 (Fed. Cir. 1998).  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge from service when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.30.

The veteran asserts that his current disability of the knees 
and lumbar spine is a result of his active duty service.  
However, after a full review of the record, including the 
medical evidence and the statements made by the appellant and 
on his behalf, the Board finds that the claim for service 
connection for disability of the knees and lumbar spine is 
not warranted.  

The service medical records are negative for any knee or back 
complaints, findings, or diagnoses.     The Board notes that 
the veteran's July 1965 separation exam revealed his spine 
and lower extremities to be normal. 
 
On VA examination in November 1970, the veteran was diagnosed 
as having gout with a history of involvement of multiple 
joints.  

Records of private treatment dated from December 1984 to 
November 2007 reflect complaints of and treatment for pain in 
the lower back.  An August 2001 indicates that the veteran 
had extensive degenerative bone changes from L2 through L5 
and extensive degenerative disk disease from L2-3 through L5-
S1.  Broad, diffuse disc bulges were noted at every level and 
there was diffuse neural foraminal stenosis as the result of 
these degenerative changes.  The exiting nerve roots from L2 
through L5 were at risk for compression.  Severe canal 
stenosis was noted at L4-5 with moderate canal stenosis 
particularly laterally noted at L2-3. It was also noted that 
the traversing nerve roots would be at risk, and grade I 
anterolisthesis of L4 on L5.

An October 2001 private treatment record reflects diagnoses 
of cervical stenosis, lumbasra stenosis, chronic low back 
pain with radiculopathy, and mixed sensory/motor 
polyneuropathy.  During an October 2002 private treatment 
examination, the physician reported that the lumbar spinal 
stenosis had remained clinically stable.

On  November 2002 VA examination, the veteran reported that 
he had  been diagnosed with gout and osteoarthritis in 
December 1964, but that he had been given "disability" only 
for gout.  On examination, the veteran ambulated normally, 
with no pain on motion in general.  Examination of bilateral 
knees revealed no deformity, limitation of motion, pain on 
motion, positive drawer, McMurray or Lachman's signs; the 
examiner also found no locking or giving way of the joints.  
The examiner diagnosed the veteran with gout and 
osteoarthritis affecting primarily his hands, knees, and 
spine.  No x-ray findings were noted.

During the August 2007 DRO hearing, the veteran discussed his 
claim for disability for the knees and lumbar spine.. He 
stated that he  had had X-rays of his knees, and that , 
during a previous examination,  he was asked to bend and 
stoop and that during that time he had been exercising, 
taking glucasomine and was flexible.  He further stated that 
he was no longer flexible.

On September 2007 VA examination of  the back, the veteran 
reported a history of pain in his back and that the stiffness 
in his back was there all the time.  He indicated  that the 
pain radiated to both legs and that he experienced some 
numbness in his feet.  He claimed to have lost sensation in 
his feet, causing problems in walking.  The e examiner noted 
that no specific injury to the back had been documented.  On 
examination, the veteran's back was  normal in appearance. He  
could bend about 20 degrees forward, and  he could extend 
backward 20 extra degrees from vertical.  The veteran could 
bend laterally 20 degrees in either direction without 
significant pain.  He could bend forward with some stiffness, 
but with no significant pain, and rotate 45 degrees in either 
direction with no significant pain, but with some concern 
about his balance.  The diagnoses were degenerative disk 
disease/degenerative joint disease (DDD/DJD) of the cervical 
spine, with stenosis and residuals, DDD/DJD for the 
lumbosacral spine, with stenosis and residuals, and 
questionable evidence of an L5 radiculopathy, and peripheral 
neuropathy, thought not to be secondary to the veteran's 
spinal disease.  

In response to the RO's  request for a medical opinion on the 
question of whether the veteran's current lumbar spine 
disability was due to or a result of military service , the 
examiner indicated that he could not state the veteran's 
problems were related to his military service without 
resorting to unfounded speculation.

During a September 2007 VA examination of  the knees, the 
veteran reported that he had had problems with his knees for 
many years, that his knees are painful and feel as if they 
are swollen.  The examiner noted that there was no evidence 
in the claims file e that the veteran had problems with his 
knees, and that he saw  examiner saw no mention of the knees 
in the report of the 1965 VA examination.  On examination, 
the veteran's  knees were normal in appearance, with no 
redness, swelling, or tenderness.  The veteran could extend 
the knees to 0 degrees.  The examiner also indicated  that 
the veteran could flex the knees to 145 degrees surprisingly 
easily, with no pain or discomfort.  There was  no 
abnormality on the knees on varus or valgus stress, no drawer 
sign or McMurry's sign, and no evidence of abnormal shoe wear 
pattern.  The examiner noted that the veteran's gait was slow 
and deliberate; however, it did not appear to be painful.  
Neurological examination revealed  no knee jerk on the left 
side, normal knee jerk on the right and normal, equal, and 
symmetrical strength in the lower extremities.  The examiner 
also noted that the veteran had a decreased perception of 
light touch using the diabetic monofilament over both lower 
extremities distally to the ankles, and bilateral equal and 
symmetrical.  The examiner indicated that he could find no 
documentation of X-rays showing degenerative changes in the 
knees.  The diagnosis was patellofemoral syndrome with 
residuals.

In response to the RO's request for a medical opinion on the 
question of whether the veteran's current knee disability was 
due to or a result of military service, the examiner 
indicated that he could not state the veteran's problems were 
related to his military service without resorting to 
unfounded speculation.

As indicated above, in this case, the available service 
medical records do not show that the veteran had any 
disability of the knees and/or lumbar spine, to include 
osteoarthritis, during active service.  Hence, no disability 
of the knees and lumbar spine was shown in service. 

The record also reflects that no knee and/or lumbar spine 
disability, to include any osteoarthritis, was documented 
until many years after service.  In the absence of documented 
x-ray findings, the record raises a question as to whether 
the veteran, in fact, suffers from arthritis affecting the 
knees and lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (providing for a minimum 10 percent rating for 
arthritis if there is  X-ray evidence of that condition).  In 
any event, evidence is osteoarthritis is considered a valid 
diagnosis, the first such diagnosis  (without  X-ray evidence 
of arthritis in the knees), was in November 2002, well 
outside the one-year period for presumptive service 
connection .  Moreover,  the first X-ray evidence of DDD in 
the lumbar spine was in August 2001, over thirty years after 
separation from service.  The Board  points out that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, in the only medical opinion to address the etiology 
of the veteran's current disability of the knees and lumbar 
spine, the September 2007 VA examiner was unable to comment 
on the existence of any medical relationship between current 
knee and back disability and active service without resorting 
to mere speculation.  Clearly, this comment is unsupportive 
of the claim, and written in terms which effectively preclude 
the application of the benefit-of-the doubt doctrine.  See 38 
C.F.R. § 3.102 (specifying that reasonable doubt means a 
substantial doubt and within the range of possibility as 
distinguished from pure speculation or remote possibility).  
Significantly, neither the veteran nor his representative has 
presented, identified, or even alluded to the existence of 
any medical evidence or opinion that would, in fact, support 
the claim.

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's oral and written assertions; however, none 
of this evidence provides a basis for allowance of the claim.  
As indicated above, the claim turns on the matter of whether 
there exits a medical nexus between the claimed disability 
and service-a matter within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the appellant and his representative are not 
shown to be other than laypersons without appropriate medical 
training and expertise, neither is competent to render a 
probative (i.e., persuasive) opinion on a medical matter.  
See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value. 

In adjudicating the claim, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent, persuasive evidence supports the claim, that 
doctrine is not for application, and the veteran's claim for 
service connection for disability of the knees and lumbar 
spine must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a disability of the knees and lumbar 
spine, claimed as osteoarthritis is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


